Citation Nr: 1825544	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  16-32 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence was received with respect to the claim for service connection for an acquired psychiatric disability, to include depression, anxiety, and alcohol abuse disorder. 

2. Entitlement to service connection for an acquired psychiatric disability, to include depression and alcohol use disorder. 

3. Whether new and material evidence was received with respect to the claim for service connection for diabetes mellitus type II. 

4. Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.  

5. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to posttraumatic stress disorder (PTSD). 

6. Entitlement to a rating in excess of 50 percent for PTSD. 

7. Entitlement to a total disability rating based on individual employability (TDIU) to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1961 to May 1966.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Additionally, in an April 2017 rating decision, the RO, in pertinent part denied the Veteran's TDIU claim. Thereafter, in March 2018, the Veteran filed a timely notice of disagreement (NOD). A statement of the case (SOC) has not been issued with regard to this claim.  However, TDIU is deemed to be part and parcel with the rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1. In an August 2001 rating decision, the RO denied the claim for service connection for an acquired psychiatric disability, to include depression. The Veteran did not appeal, and no new and material evidence was received within a year of the rating decision's issuance. 

2. Additional evidence received since the August 2001 decision is new and related to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability.

3. The competent and probative medical evidence shows the Veteran's acquired psychiatric disability is related to service. 

4. In a May 2009 rating decision, the RO denied the claim for service connection for diabetes mellitus. The Veteran did not appeal, and no new and material evidence was received within a year of the rating decision's issuance. 

5. Additional evidence received since the May 2009 decision is new and related to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus. 

6. There is no competent and credible evidence establishing that the Veteran was exposed to Agent Orange during service. 

7. There is no competent and probative evidence that relates his current diabetes to service, and diabetes was initially diagnosed after the end of the presumptive period. 

8. The evidence is at least in equipoise as to whether the Veteran's OSA is caused or aggravated by his service-connected PTSD. 

9. The Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity. 
CONCLUSIONS OF LAW

1. The August 2001 rating decision that denied service connection for an acquired psychiatric disability is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017). 

2. The evidence received since the August 2001 rating decision is new and material, and the claim for service connection for an acquired psychiatric disability is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for an acquired psychiatric disability have been met. 38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. 3.303, 3.310. 

4. The May 2009 rating decision that denied service connection for diabetes mellitus is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017). 

5. The evidence received since the May 2009 rating decision is new and material, and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6. The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C. §§ 1110, 1131, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7. The criteria for service connection for OSA have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310.

8. The criteria for a rating in excess of 50 percent have not been met for PTSD. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his current and previous representatives have not alleged any deficiencies in VA's duties to notify and assist. It will not be discussed further. As such, the Board will proceed with consideration of the Veteran's appeal. 

Legal Analysis and Criteria

New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also, Wakeford v. Brown, 8 Vet. App. 239, 239-40 (1995). New evidence is that which was not previously submitted to agency decision makers. Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending. 38 C.F.R. § 3.156(b). 

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered. Id.


Acquired Psychiatric Disability 

A July 2000 rating decision denied service connection for PTSD and depression both as not well ground. These issues were then readjudicated after the passage of the VCAA. Section 7 of the VCAA provides that if a claim that was denied as not well grounded between July 14, 1999, and November 9, 2000, became final during that period, it may be readjudicated under the VCAA "as if the denial or dismissal had not been made," provided a timely request is filed by the claimant or on the Secretary's own motion. See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1343-44 (Fed. Cir. 2003). The General Counsel recognized that if readjudication under section 7(b) was timely initiated, the first adjudication must be made by the agency of original jurisdiction. See VAOPGCPREC 03-2001, 66 Fed. Reg. 33,311 (2001).

Subsequently, in an August 2001 rating decision, the RO noted that the evidence failed to establish any relationship between major depression and any disease or injury during military service. The evidence at the time of this rating decision included: service treatment records, progress notes from the VA Medical Center, and a discharge summary. The Veteran did not appeal this denial, and no new and material evidence was received within one year of the rating decision. Therefore, the decision became final. 38 U.S.C. § 7105. 

Since the last final denial, the Veteran submitted a private medical opinion addressing his depression and substance abuse and their relationship to service.  This evidence is new and material to the Veteran's claim as it addresses the relationship between his disability and service. As such, the claim is reopened. 

Diabetes Mellitus 

The RO denied service connection for diabetes mellitus in a May 2009 rating decision.  The RO found that while the Veteran had a diagnosis of diabetes mellitus, that his disability was not incurred in service by noting that the service treatment records did not show any complaints of, treatment for, or diagnosis of diabetes. Additionally, the RO found that he was not exposed to herbicides in service.  
The evidence at the time of the May 2009 RO denial included service medical records and VA medical records. He did not appeal this denial, and no new and material evidence was received within one year of the rating decision. Therefore, the decision became final. 38 U.S.C. § 7105. 

Since the last final denial, the Veteran submitted new evidence regarding the ship that he was stationed on as well as information regarding a military operation. See 2/4/2015, Medical Treatment Record - Non-Government Facility, at p. 4, 5. This evidence is new and material to the Veteran's claim as it addresses the relationship between his diabetes mellitus and potential exposure to herbicides. As such, the claim is reopened. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability, which is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury. Allen v. Brown, 
7 Vet. App. 43, 448-49 (1995). 

For certain chronic disease like diabetes mellitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b). 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). 

Acquired Psychiatric Disorder

The Veteran has a current diagnosis for his acquired psychiatric disorder - major depression and alcohol use disorder. See 2/3/2009, VA Examination, at p. 2. The Board notes that for the Veteran's alcohol use disorder, the February 2017 VA examiner found that it was a separate diagnosis, and it was possible to differentiate the symptoms between alcohol use and PTSD. See 2/17/2017, C&P Examination, at p. 1. 

The Veteran has submitted a private medical opinion addressing his depression and alcohol use.  See 9/22/2016, Medical Treatment Record - Non-Government Facility, at p. 9. The psychologist opined that it was more likely than not that the Veteran's alcohol abuse and depression are related to his military service. Id. at p. 9. In support of her opinion, the psychologist noted that the Veteran did not begin to drink excessively until he was in Vietnam, and that he received disciplinary action related to his drinking while in the Navy. Id. The psychologist noted that a review of two decades of research found consistent evidence that PTSD is a risk for the development of depression. Id. She concluded that the Veteran's service in Vietnam adversely affected him, which in turn, more likely than not caused his depression and alcohol abuse. Id. 

The Board finds this opinion to be highly probative as the psychologist reviewed the Veteran's claims file and his medical records. Moreover, it was accompanied by a clear rationale, detailed, and supported by medical literature. For these reasons, it is considered highly probative and given considerable weight. 

After review of the competent and probative evidence, the Board finds that service connection for an acquired psychiatric disorder, to include depression and alcohol use disorder, is warranted. See Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) (stating that service connection is not precluded if alcohol abuse is secondary to a service-connected disability). The September 2016 opinion provided a detailed rationale, supported by medical evidence as to why the Veteran's acquired psychiatric disorder was caused by his service in Vietnam. Accordingly, service connection is granted for an acquired psychiatric disorder, to include depression and alcohol use disorder. 

Diabetes Mellitus 

The Veteran asserts that he has diabetes mellitus, due to his exposure to herbicides during active service. 

The Veteran has a diagnosis of diabetes mellitus. See 6/12/2001, Medical Treatment Record - Government Facility, at p. 16. 

Service incurrence for certain diseases, including Type II diabetes, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange). 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017). Such a presumption, however, requires evidence of actual or presumed exposure to herbicides. Id. 

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); See generally, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding that VA's requirement that a veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam). In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. §3.3.07(a)(6)(iii), the service member must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict. 

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations. Thus, the Board has historically referred to the VA adjudication Procedure Manual M-21 (Manual) for interpretive guidance. Previously, the Manual maintained that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. Manual M21-1MR, pt. IV, sub. Pt. ii, ch. 2, § C.10.k. The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constituent inland waterway service to establish presumptive exposure to herbicides. Id. Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure. Id. After review of an Institute of Medicine report, "Blue Water Navy Vietnam Veterans and Agent Orange Exposure", the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veteran. See 77 Fed. Reg. 76170 (Dec. 26, 2012). 

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy Veteran, development must provide evidence that his ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier. In claims based on docking, a lay statement that the Veteran personally went ashore must be provided. Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port has generally not been considered sufficient. M21-1, IV.ii.2.C.3.m.

The United States Court of Appeals for Veterans Claims (Court) determined that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment. Gray v. McDonald, 27 Vet. App. 313 (2015). In particular, the Court could not discern any reason as to why, in VA's determination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay, were brown water, but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay, were blue water. 

Subsequent to the Court's decision in Gray v. McDonald, VA updated its policy to state that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage. M21-1 IV.ii.2.C.3.m.

Additionally, the following locations are considered to be offshore waters of the Republic of Vietnam: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay. VA Adjudication Manual M21-1 IV.ii.1.H.2.c. 

VA previously extended the presumption of exposure to herbicides to veterans serving aboard U.S. Navy and other vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay. In the interest of maintaining equitable claim outcomes among shipmates, VA will continue to extend the presumption of exposure to veterans who served aboard vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay during specified periods that are already on VA's "ships list." VA will no longer add new vessels to the ships list, or new dates for vessels currently on the list, based on entering Qui Nhon Bay Harbor or Ganh Rai Bay or any other offshore waters. Id.

In Gray, the Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g., Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay). The new guidance is that all harbors and bays are considered offshore, while all rivers and deltas are considered inland. The Gray Court did not state that Da Nang Harbor was part of the inland waterways, merely that the line VA used was flawed.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements. First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era. 38 U.S.C. § 1116; 38 C.F.R. 3.308(a)(6). Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309 (e). 

The Board finds that the competent and probative evidence shows that service connection for diabetes mellitus is not warranted as it did not have its onset during or in the year following service, nor was he exposed to an herbicide agent. 

Service treatment records do not reveal diabetes mellitus or treatment for it. As pertinent, he had normal entrance and exit examinations. See 4/27/2015, STR - Medical, at p. 4, 8. Additionally, the Veteran stated that he was diagnosed with diabetes mellitus in approximately 1996, well outside of a year of exiting service in 1966. See 7/20/2006, VA 21-4138. Based on such pieces of evidence, the Board finds that direct service connection is not warranted.

It has been determined the Veteran's ship, the USS Topeka was in official waters of Vietnam: June 8, 1964 to July 11, 1964, August 8, 1964 to September 7, 1964, December 18, 1965, to January 7, 1966, January 15, 1966 to January 21, 1966, January 30, 1966 to March 1, 1966, and April 9, 1966 to May 8, 1966. 

In support of his claim for presumptive herbicide exposure, the Veteran submitted various documents that his ship participated in Operation Harrison, to include a map of Tuy Hoa with a location dot for the ship. Deck logs for USS TOPEKA were also submitted which detailed the operation. See 2/4/2015, Third Party Correspondence, at p. 1, 2; 2/4/2015, Medical Treatment Record - Non-Government Facility, at p. 4, 5. 

The Board has reviewed and considered such evidence; however, the probative evidence does not demonstrate that he served in the Republic of Vietnam, for the herbicide exposure presumption, during the relevant period. Initially, the Board notes that the Veteran has never contended that he stepped foot on Vietnam soil. Additionally, while the ship's location was proximate to the Vietnam shoreline, its physical location did not constitute its presence in Vietnam for purposes of the presumption of herbicide exposure. Further, the USS TOPEKA is not on the list of ships associated with Naval and/or Coast Guard service in Vietnam and Exposure to herbicide agents, which was last updated on April 2, 2018.  Based on all of the foregoing factors, the Board finds that the Veteran does not have service in Vietnam for the presumption of herbicide exposure. 

Therefore, the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus is related to service. There is no probative evidence that shows the Veteran was exposed to Agent Orange. 38 C.F.R. §§ 3.303, 3.308, 3.309.  As such, reasonable doubt does not arise, and the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Obstructive Sleep Apnea

The Veteran contends that this OSA is secondary to his service-connected PTSD. See 10/31/2011, Third Party Correspondence. 

He has a current diagnosis of OSA. See 9/14/2013, VA Examination, at p. 3. 

The Veteran underwent a VA examination in September 2013. The examiner conducted an in a person evaluation, and reviewed the Veteran's claims file and service treatment records. Id. at p. 2. The examiner concluded that it was less likely than not that the Veteran's OSA was proximately due to or the result of the Veteran's PTSD. Id. at p. The examiner supported the opinion by stating medical literate does not yet show a correlation between PTSD and OSA. Id. at p. 6. Additionally, research shows that PTSD symptoms tend to improve when treated for sleep apnea. Id. 

The Board finds this opinion to be probative as the examiner reviewed the Veteran's claims file, his medical records, and conducted an in-person examination. Moreover, it was accompanied by a clear rationale. For these reasons, it is considered probative and given weight. 

However, the Veteran has also supported his claim with multiple private physician opinions - one from 2015 and another from June 2016. See 9/22/2016, Medical Treatment Record - No-Government Facility. The physician reviewed the Veteran's medical records, including VA examinations. Id. at p. 6. The physician opined in the initial opinion that the Veteran's OSA was more likely than not secondary to his PTSD. Id. at p. 8. The physician noted that it was unlikely due to weight gain, as his weight is only 25 pounds heavier than when he left service. Id. Furthermore, the physician explained that there are medical articles that support PTSD as an independent risk factor for OSA. Id. In a latter opinion, the same physician disputed the VA examiner's opinion regarding a correlation between a psychological and physical problem, as well as the medical literature. Id. at p. 1. 

The Board finds this opinion to be highly probative as the physician reviewed the Veteran's claims file, his medical records, and VA examinations. Moreover, it was accompanied by a clear rationale that directly addresses the VA examiner's opinions. It also ruled out alternative causes of his OSA, i.e., weight gain. For these reasons, it is considered highly probative and given considerable weight. 

The medical opinions regarding the Veteran's OSA and whether it is caused by his service-connected PTSD are in conflict. Both provided rationale to support their opinions, rather than conclusory statements. The private physician's opinion is more detailed in support of the conclusions; however, an in-person examination was conducted in the VA examination. Consequently, the Board finds that the evidence is in at least equipoise as to whether the Veteran's PTSD caused or aggravated his OSA. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's OSA is secondary, or proximately due to, his service-connected PTSD. 38 U.S.C.A. § 3.310(a).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentages are based on the average impairment of earning capacity as a result of service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Board must also consider staged ratings. Staged ratings are not appropriate in this matter as the evidence establishes that the Veteran's service-connected disability largely remained stable and constant. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). 

PTSD

The Veteran is currently rated at 50 percent for PTSD.

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings are based on a spectrum of symptoms. "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-5). See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). VA is to engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment. Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017)

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material; forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, DC 9411.

Under the General Rating Formula, the criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

The Board acknowledges that psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The American Psychiatric Association has released the Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5), and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202, at *9 (Vet. App. Feb. 23, 2018), the Court held that given that the DSM-5 abandoned the GAF scale and that VA has formally adopted the DSM-5, the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.  This appeal was certified to the Board in August 2016 so it was pending before AOJ on August 4, 2014.  As such, the DSM-5 applies and the GAF scores will not be considered.

The Board finds that a rating in excess of 50 percent is not warranted for the period on appeal.  

In a May 2013 correspondence, the Veteran symptoms of depression, anxiety, suicidal, and decreased functioning.

In September 2013, the Veteran underwent a VA examination for his PTSD. It was noted that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. See 9/14/2013, VA Examination, at p. 3. He had good relationships with neighbors, and he would occasionally call and have visits with his children. Id. at p. 4. His PTSD symptoms at the time included: depressed mood, anxiety, chronic sleep impairments, and disturbances of motivation and mood. Id. at p. 6. However, it was also reported that he had good hygiene, he was oriented, maintained good eye contact, his thought process was linear, logical and goal-oriented, and finally, he had no suicidal or homicidal ideations. Id.

The Veteran underwent an additional VA Examination in February 2017. It was noted that the Veteran had PTSD as well as alcohol use disorder. See 2/14/2017, C&P Examination, at p. 1, 2. The examiner noted that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity. Id. at p. 2. At the time, he reported he had a relationship with his brother, and occasionally speaks with his son and daughter. He lived with his wife. Id. at 3. Because of his PTSD, he has anxiety and chronic sleep impairment, with nightmares one to two times per week. Id. at p. 6. 

His medical records recently indicate that his PTSD symptoms include irritability, argumentative, anxiety in social situations. See 3/27/2018, Medical Treatment Record - Government Facility. The nurse practitioner added that the Veteran also has a history of acting in an isolative manner, acting aggressively, and a history of suicidal statements and actions. Id. He had fleeting suicidal ideations in August 2015, but earlier in April 2015 he had no thoughts of self-harm, no psychosis, and no suicidal or homicidal ideations. See 1/30/2017, CAPRI, at p. 147, 166. He also had some suicidal thoughts in May and June 2016, but these were relieved when he stopped watching cable news in July 2016. Id. at p. 35, 40, 71.

After review of the competent and probative medical evidence, the Board finds the Veteran's PTSD most nearly approximates the criteria for a 50 percent rating. Regarding social impairment, the evidence shows that the Veteran has a relationship with his spouse, whom he lives with. He maintains an occasional relationship with his brother. He visits with his children and grandchildren, and has reported good relationships with his neighbors. Although he has reported anger outbursts, they are generally under control, and he has nightmares one to two times per week. The Board finds that the frequency and severity of such symptoms does not more nearly approximate deficiencies most areas, such as judgment, thinking, or mood.  Additionally, the competent evidence does not reflect that he does not has obsessive rituals, illogical speech, nor is he near continuously panicking or depressed. He also has good hygiene. 

The Board also acknowledges that the Veteran experienced suicidal ideations in August 2015 and the in the summer of 2016. See Bankhead 29 Vet. App. at 20 ("[T]he presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."); see id. (affirming that suicidal ideation does not require suicidal intent, a plan, or prepatory behavior). However, the Board finds that the frequency and duration of this symptom, when viewed against other evidence of record, to include the VA treatment records showing a consistent denial of suicidal or homicidal ideation, are not such that the Veteran's overall disability picture is more nearly approximated by the next-higher evaluation. Therefore, after looking at the totality of the Veteran's PTSD disability picture, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent. 


ORDER

New and material evidence having been received, the petition to reopen the claim for an acquired psychiatric disability, to include depression and alcohol use disorder, is granted. 

Service connection for an acquired psychiatric disability, to include depression and alcohol use disorder, is granted. 

New and material evidence having been received, the petition to reopen the claim for service connection for diabetes mellitus type II, is granted. 

Service connection for diabetes mellitus, to include as due to Agent Orange exposure, is denied.

Service connection for OSA, to include as secondary to PTSD, is granted. 

A rating in excess of 50 percent for PTSD is denied. 


REMAND

The issue of entitlement to a TDIU is intertwined with the Board's grant of service connection for OSA. The evidence reflects that his ability to perform substantially gainful work has been impacted by his combination of service-connected disabilities. Presently, he is not shown to meet the VA's schedular criteria for a TDIU, with a rating of 50 percent for his PTSD. However, the RO's implementation of the OSA grant could impact whether he meets the schedular criteria for TDIU. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.  

2. After associating any records with the claims file, and any additional development deemed necessary (including any development of the TDIU claim on an extraschedular basis if so needed), readjudicate the claim with consideration of the newly service-connected OSA disability. 

3. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


